            Case 1:19-cv-02467-LAP Document 1 Filed 03/19/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EDMUND COPPA,

                                Plaintiff,                    Docket No. 1:19-cv-2467

        - against -                                           JURY TRIAL DEMANDED

 BOREDOM THERAPY LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Edmund Coppa (“Coppa” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Boredom Therapy LLC (“Boredom

Therapy” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Rita Wolfensohn, owned and registered by Coppa, a New York based

professional photographer. Accordingly, Coppa seeks monetary relief under the Copyright Act of

the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
             Case 1:19-cv-02467-LAP Document 1 Filed 03/19/19 Page 2 of 4



                                             PARTIES

       5.       Coppa is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 36 W. Harrison Avenue,

Babylon, NY 11702.

       6.       Upon information and belief, Boredom Therapy is a domestic limited liability

company duly organized and existing under the laws of the State of New York, with a place of

business 349 5th Ave 6th floor, New York, NY 10016. Upon information and belief Boredom

Therapy is registered with the New York Department of State Division of Corporations to do

business in the State of New York. At all times material, hereto, Boredom Therapy has owned

and operated a website at the URL: http://boredomtherapy.com (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Coppa photographed Rita Wolfensohn (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.       Coppa is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.       The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-102-990 and titled “9.25.2016 Buchman Coppa.jpg.” See

Exhibit B.

       B.       Defendant’s Infringing Activities

       10.      On or about October 1, 2016, Boredom Therapy ran an article on the Website

titled Police Find Something Disturbing Inside A Hoarder’s Home… But Did She Even Know It
            Case 1:19-cv-02467-LAP Document 1 Filed 03/19/19 Page 3 of 4



Was There? See URL http://boredomtherapy.com/hoarder-sister/. The article featured the

Photograph. A true and correct copy of the article is attached hereto as Exhibit C.

          11.   Boredom Therapy did not license the Photograph from Plaintiff for its article, nor

did Boredom Therapy have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          13.   Boredom Therapy infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Boredom Therapy is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 1:19-cv-02467-LAP Document 1 Filed 03/19/19 Page 4 of 4



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Boredom Therapy be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees, costs, and expenses;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       March 19, 2019
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard P. Liebowitz, Esq.
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                        Attorneys for Plaintiff Edmund Coppa
